            Case 2:19-cv-02241-RFB-VCF Document 28 Filed 07/23/21 Page 1 of 3



 1   David A. Hubbert
     Acting Assistant Attorney General
 2
     Tijuhna A. Green (TXBN 24106025)
 3   Trial Attorney, Tax Division
 4   U.S. Department of Justice
     P.O. Box 683
 5   Washington, D.C. 20044
     202-616-3340 (Green)
 6   202-307-0054 (f)
     Tijuhna.A.Green@usdoj.gov
 7   Western.taxcivil@usdoj.gov
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
      PAULA CONNER,
11                                                             Case No. 2:19-cv-02241-RFB-VCF
                                              Plaintiff,
12                                                             STIPULATION TO SUBSTITUTE
      v.
                                                               ATTORNEYS
13    UNITED STATES OF AMERICA and C.K.
14    O’NEIL

15                                        Defendants.
16
            Pursuant to LR IA 11-6(c), Boris Bourget, counsel for the United States, will be substituted by
17
18 Tijuhna A. Green, Trial Attorney for the U.S. Department of Justice Tax Division. Please address all
19 correspondence and inquiries to Tijuhna A. Green at the following address:
20                                TIJUHNA A. GREEN
                                  Trial Attorney, Tax Division
21                                U.S. Department of Justice
22                                P.O. Box 683
                                  Washington, D.C. 20044
23                                Telephone: 202-616-3340
                                  Fax: 202-307-0054
24                                Email: Tijuhna.A.Green@usdoj.gov
25
26 //
27 //
28
                                                           1
                                                               United States’ Stipulation to Substitute Attorneys
                                                                            Case No. 2:19-cv-02241-RFB-VCF
           Case 2:19-cv-02241-RFB-VCF Document 28 Filed 07/23/21 Page 2 of 3



1    Respectfully submitted on July 23, 2021.

2                                                     DAVID A. HUBBERT
                                                      ACTING ASSISTANT ATTORNEY GENERAL
3
4                                                     /s/ Boris Bourget
                                                      BORIS BOURGET
5                                                     Trial Attorney, Tax Division
                                                      U.S. Department of Justice
6                                                     P.O. Box 683
                                                      Washington, D.C. 20044
7                                                     202-307-2182 (v)
8                                                     202-307-0054 (f)
                                                      Boris.Bourget@usdoj.gov
9
                                                      s/Tijuhna A. Green
10                                                    TIJUHNA A. GREEN
                                                      Trial Attorney, Tax Division
11                                                    U.S. Department of Justice
12                                                    P.O. Box 683
                                                      Washington, D.C. 20044
13                                                    202-616-3340
                                                      202-307-0054 (f)
14                                                    Tijuhna.A.Green@usdoj.gov
15                                                    Attorneys for the United States of America
16
17
18
                                      IT IS SO ORDERED.
19
20
                                      ___________________________________
21                                    Cam Ferenbach
22                                    United States Magistrate Judge

23                                            7-23-2021
                                      Dated:_____________________________
24
25
26
27
28
                                                     2
                                                          United States’ Stipulation to Substitute Attorneys
                                                                       Case No. 2:19-cv-02241-RFB-VCF
           Case 2:19-cv-02241-RFB-VCF Document 28 Filed 07/23/21 Page 3 of 3



1                                        CERTIFICATE OF SERVICE

2 I further certify that on this 23rd day of July 2021, I caused a true and complete copy of the foregoing
     document to be served by first-class mail, postage prepaid, to the following persons and/or entities at the
3 following addresses:
4
     Paula Conner
5    6170 South Boulder Highway, Apt. 2078
     Las Vegas, NV 89122
6    Pro Se Plaintiff
7
                                                          s/Tijuhna A. Green
8                                                         Trial Attorney, Tax Division
                                                          U.S. Department of Justice
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         3
                                                             United States’ Stipulation to Substitute Attorneys
                                                                          Case No. 2:19-cv-02241-RFB-VCF
